Case: 14-50074      Document: 00512790695         Page: 1    Date Filed: 10/02/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                              October 2, 2014
                                    No. 14-50074
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ROBERTO ENRIQUE SAMANIEGO-RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:13-CR-1777-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Roberto Enrique Samaniego-Rodriguez (Samaniego) appeals the 42-
month concurrent sentences imposed on his guilty plea convictions for
importing cocaine, see 21 U.S.C. §§ 952, 960, and for possessing with intent to
distribute cocaine, see 21 U.S.C. § 846. The convictions resulted from his
having 520 grams of cocaine hidden on his person when he applied to enter the
United States. We affirm.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50074     Document: 00512790695      Page: 2     Date Filed: 10/02/2014


                                  No. 14-50074

      Samaniego contends that the presumption of reasonableness for his
within-guidelines sentences should not apply because U.S.S.G. § 2D1.1, the
drug sentencing Guideline, lacks an empirical basis. He concedes that his
challenge is foreclosed, but he raises it for the purpose of preserving the issue
for future review. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.
2009).
      Although he does not claim that there was procedural error in the
calculation of his sentences, Samaniego argues that they are substantively
unreasonable.    He argues that his sentences would not be greater than
necessary to meet the sentencing goals of 28 U.S.C. § 3553(a) if the district
court had varied as he requested. He contends that his personal history and
characteristics made a variance appropriate. Additionally, he points out that
he had no criminal history, and he contends that he is a family man with a
history of consistent employment and efforts to better his education.             As
Samaniego sees it, his offenses should be viewed as anomalous. Samaniego
contends that he is not likely to offend again. He maintains that a variance is
warranted also because aliens are treated more harshly in prison.
      In reviewing for substantive reasonableness, we “merely ask[ ] whether
the trial court abused its discretion.” Rita v. United States, 551 U.S. 338, 351
(2007); see also Gall v. United States, 552 U.S. 38, 46, 49-50 (2007). The district
court explained its reasons for the sentences it chose, and those reasons
comport with the sentencing considerations established by Congress.              See
§ 3553(a). The district court emphasized its belief that Samaniego was a
recidivist, thus implicitly considering the recidivism factor and the need to
protect the public from further offenses by him.            Additionally, the court
specifically stated that it considered all of Samaniego’s arguments and that its
sentences met all statutory requirements. Moreover, because each sentence is



                                        2
    Case: 14-50074    Document: 00512790695     Page: 3   Date Filed: 10/02/2014


                                 No. 14-50074

within a properly calculated guidelines range, it is entitled to a presumption of
reasonableness. See United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006);
see also Rita, 551 U.S. at 347. Samaniego offers insufficient bases for forgoing
application of that presumption and supplanting the sentences selected by the
district court. See Gall, 552 U.S. at 51.
      AFFIRMED.




                                        3